Motion for modification of stay granted, with $20 costs of motion. The statutory stay under CPLR 5519 (subd [a]) is hereby vacated. The provisions of the judgment of Supreme Court, New York County, dated April 5, 1978 and entered April 6, 1978, except decretal paragraphs (7) and (8), shall take effect, provided, however, that (A) all monthly installments of rental increase pursuant to orders issued under section 33.8 of the Rent and Eviction Regulations, hereafter collected, shall be deposited in individual interest bearing escrow accounts for each building with a banking institution in accordance with the provisions of the order of Supreme Court, New York County, of December 13, 1977; and (B) such escrow collections shall be subject to applicable certification and notification provisions comparable to those of the order of December 13, 1977; and decretal paragraph (8) of said judgment is modified to the extent that all increased rentals heretofore granted but not collected by reason of the enactment of Local Law No. 76 of 1977 of the City of New York made collectible commencing August 1, 1978 pursuant to the order to show cause in this court dated July 11, 1978 in the monthly installments equivalent to the number of months such increases were not collected until such uncollected in*823creases have been fully paid, be continued collectible, provided, however, that (C) all such monthly installments of rent increase hereafter so collected shall be deposited in individual interest bearing escrow accounts for each building with a banking institution in accordance with the provisions of the order of Supreme Court, New York County, of December 13, 1977; and (D) such escrow collections shall be subject to applicable certification and notification provisions comparable to those of the order of December 13, 1977. On the court’s own motion, decision and order of this court dated September 1, 1978 in motion No. 801 is amended to add that the appeal taken as of right by the City of New York is dismissed, without costs, upon the ground that no constitutional question is directly involved. [See 45 NY2d 818.]